VIA EDGAR July 20, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attn: Mr.James O'Connor Re: Application for Withdrawal of Post-Effective Amendments to Registration Statement Robeco-Sage Triton Fund, L.L.C. File Nos.333-141079 and811-21472 Ladies and Gentlemen: Robeco-Sage Triton Fund, L.L.C. (the “Fund”), a Delaware limited liability company, hereby applies, pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the "Securities Act"), to withdraw its post-effective amendments No.1 and No. 2 to itsregistration statement on Form N-2 (File Nos.333-141079 and811-21472) (the "Post-Effective Amendments") filed on June 22, 2011 and July 19, 2011, respectively, under the Securities Act and the Investment Company Act of 1940, as amended.The Post-Effective Amendments were inadvertently filed under an incorrect Securities Act file number. If you have any questions concerning the foregoing, please contact George M. Silfen, Esq. of Schulte Roth & Zabel LLP, counsel to the Fund, at (212)756-2131. Very truly yours, Robeco-Sage Triton Fund, L.L.C. By: /s/ Timothy Stewart Name: Title: Timothy Stewart President
